Title: From Benjamin Franklin to William Strahan, 28 June 1751
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. June 28. 1751
I receiv’d yours of March 26. with the Books per Smith in good Order: And your Account, which agrees with mine except in a Trifle, the Share of the Charges on Ainsworth carried to J. Read’s Account. I am concern’d at your laying so long out of your Money, and must think of some Way of making you Amends. I have wrote to Smith at Antigua to quicken him in discharging his Debt to you. I purpose, God willing, to go over with my Son as soon as it becomes necessary for him to go, when I hope to have the Pleasure of finding you and yours well and happy. In the Parcel of Books I had from you 1747 (I think the last Parcel) there were a Number of Lawbooks. When I quitted the Shop to Mr. Hall, they were left in his Hands for Sale, the Person who had order’d them not taking them: Now we have lost or mislaid that Invoice between us, and cannot settle for those Books without your Help. I must therefore beg the favour of you to send me a Copy of that Invoice, so far as relates to the Lawbooks. Please also to send me the three last Volumes of the 8vo. Universal History to compleat my Set, bound in Boards cover’d with blue Paper. My Wife and Children join in the most affectionate Regards to you, Mrs. Strahan and Family, with Dear Sir, Your most obliged humble Servant
B Franklin
 Addressed: To Mr William Strahan Printer London per the Carolina Capt. Mesnard
